Citation Nr: 0304707	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-48 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for schizophrenia.

(The claim of service connection for depression will be the 
subject of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and acquaintance


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for schizophrenia. 

The main body of the present Board decision concerns the 
veteran's application to reopen a claim of service connection 
for schizophrenia.  The Board is not, at this time, 
considering the claims of service connection for 
schizophrenia (on the merits) or depression.  Rather, the 
Board is undertaking additional development on those claims 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing the claims.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied in a June 
1985 RO decision; that decision was not appealed.

2.  Evidence received since the June 1985 rating decision is 
not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.
CONCLUSIONS OF LAW

1.  A June 1985 RO decision which denied service connection 
for schizophrenia is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for schizophrenia, and the claim 
is re-opened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  VCAA includes an enhanced duty to notify 
the veteran and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  VCAA includes an 
enhanced duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

Basic Laws and Regulations Regarding Service Connection

Service connection may be granted for disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service incurrence for psychoses will be presumed 
if manifest to a compensable level within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, 
pertinent regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997). 

Application to Reopen

When the RO denies a claim and the veteran fails to appeal, 
the claim may not be reopened and reviewed unless new and 
material evidence is presented.  38 U.S.C.A. §§ 5108, 
7105(b); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  (It is 
acknowledged that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

By a June 1985 RO decision, the veteran's claim of service 
connection for a psychiatric disability (schizophrenia) was 
denied on the merits.  The evidence before the RO, at that 
time, included treatment records dated in September 1981 
which shows that the veteran reported a history of a 
hospitalization for a suicide attempt in January 1981 (which 
is within one year of her service separation).  On 
examination, it was noted that she complained that something 
was in her head, and it was objectively noted that she had 
psychiatric problems.  Additionally, VA records were reviewed 
which show that the veteran was diagnosed as having chronic 
paranoid schizophrenia during a period of hospitalization 
from November to December 1984.  In its 1985 decision, the RO 
denied the veteran's claim of service connection on the basis 
that there was no evidence linking schizophrenia to service. 

Evidence submitted subsequent to the RO's June 1985 decision 
includes treatment records from the early 1980s.  
Specifically, private medical records dated in November 1982 
show that the veteran was hospitalized for several days and 
was diagnosed as having paranoid schizophrenia.  More recent 
treatment records dated in the mid 1990s show that the 
veteran was diagnosed as having bipolar disorder and a 
psychosis.  

Finally, evidence added to the record since the June 1985 RO 
decision includes the veteran's testimony given at hearings 
at the RO in October 1997 and at the Board in August 1998 
(via videoconference).  At the hearings, the veteran related 
that she began having psychiatric problems in service.  She 
related that she was hospitalized for psychiatric reasons, in 
July 1980, about one month prior to her discharge.  Shortly 
after her service discharge, in January 1981, the veteran 
reported that she sought psychiatric treatment.  She 
testified that she received psychiatric treatment in 1982 and 
on other occasions thereafter.  She also related that she 
continued to have psychiatric problems, currently.  

In sum, the evidence submitted following the June 1985 RO 
decision suggests that the veteran may have been diagnosed as 
having psychiatric problems during service and/or within the 
one year presumptive period following service separation.  At 
the time of the RO decision in June 1985, the veteran had not 
provided great detail regarding her psychiatric problems in 
service.  She had not mentioned that she was hospitalized 
during service for psychiatric reasons.  In sum, the hearing 
testimony and medical records, discussed above, were not 
previously before VA, and bear directly and substantially 
upon the specific matter under consideration, and in 
connection with evidence previously assembled, are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for schizophrenia; and the appeal 
is allowed to this extent.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

